
	
		I
		111th CONGRESS
		1st Session
		H. R. 2347
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Hoyer introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To encourage the manufacture and use of efficient and
		  advanced electric transmission cables, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Cable Deployment
			 Authorization Act of 2009 .
		2.Support for qualified
			 advanced electric transmission manufacturing plants, qualified high efficiency
			 transmission property, and qualified advanced electric transmission
			 property
			(a)Loan guarantees
			 prior to September 30, 2011Section 1705(a) of the Energy Policy
			 Act of 2005 (42 U.S.C. 15801 and following), as added by section 406 of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 109–58; 119 Stat.
			 594) is amended by adding the following new paragraph at the end
			 thereof:
				
					(5)The development, construction, acquisition,
				retrofitting, or engineering integration of a qualified advanced electric
				transmission manufacturing plant or the construction of a qualified high
				efficiency transmission property or a qualified advanced electric transmission
				property (whether by construction of new facilities or the modification of
				existing facilities). For purposes of this paragraph—
						(A)The term
				qualified advanced electric transmission property means any high
				voltage electric transmission cable, related substation, converter station, or
				other integrated facility that—
							(i)utilizes advanced
				ultra low resistance superconductive material or other advanced technology that
				has been determined by the Secretary of Energy as—
								(I)reasonably likely
				to become commercially viable within 10 years after the date of enactment of
				this paragraph;
								(II)capable of
				reliably transmitting at least 5 gigawatts of high-voltage electric energy for
				distances greater than 300 miles with energy losses not exceeding 3 percent of
				the total power transported; and
								(III)not creating an
				electromagnetic field;
								(ii)has been
				determined by an appropriate energy regulatory body, upon application, to be in
				the public interest and thereby eligible for inclusion in regulated
				rates;
							(iii)can be located
				safely and economically in a permanent underground right of way not to exceed
				25 feet in width; and
							(iv)TerminationThe
				term qualified advanced electric transmission property shall not
				include any property placed in service after December 31, 2016.
							(B)(i)The term
				qualified high efficiency transmission property means any high
				voltage overhead electric transmission line, related substation, or other
				integrated facility that—
								(I)utilizes advanced
				conductor core technology that—
									(aa)has
				been determined by the Secretary of Energy as reasonably likely to become
				commercially viable within 10 years after the date of enactment of this
				paragraph;
									(bb)is
				suitable for use on transmission lines up to 765kV; and
									(cc)exhibits power
				losses at least 30 percent lower than that of transmission lines using
				conventional “ACSR” conductors;
									(II)has been
				determined by an appropriate energy regulatory body, upon application, to be in
				the public interest and thereby eligible for inclusion in regulated rates;
				and
								(III)can be located
				safely and economically in a right of way not to exceed that used by
				conventional “ACSR” conductors; and
								(ii)TerminationThe
				term ‘qualified high efficiency transmission property’ shall not include any
				property placed in service after December 31, 2016.
							(C)The term qualified advanced electric
				transmission manufacturing plant means any industrial facility located
				in the United States which can be equipped, re-equipped, expanded, or
				established to produce in whole or in part qualified advanced electric
				transmission
				property.
						.
			(b)Additional loan
			 guarantee authoritySection
			 1703 of the Energy Policy Act of 2005 (42 U.S.C. 15801 and following) is
			 amended by adding the following new paragraph at the end of subsection
			 (b):
				
					(11)The development, construction, acquisition,
				retrofitting, or engineering integration of a qualified advanced electric
				transmission manufacturing plant or the construction of a qualified advanced
				electric transmission property (whether by construction of new facilities or
				the modification of existing facilities). For purposes of this paragraph, the
				terms qualified advanced electric transmission property and
				qualified advanced electric transmission manufacturing plant
				have the meanings provided by section
				1705(a)(5).
					.
			(c)GrantsThe Secretary of Energy is authorized to
			 provide grants for up to 50 percent of costs incurred in connection with the
			 development, construction, acquisition of components or engineering of a
			 qualified advanced electric transmission property defined in paragraph (5) of
			 section 1705(a) of the Energy Policy Act of 2005 (42 U.S.C. 15801 and
			 following). Such grants may only be made to the first project which qualifies
			 under that paragraph. There are authorized to be appropriated for purposes of
			 this section not more than $100,000,000 for fiscal year 2010. The United States
			 shall take no equity or other ownership interest in the qualified advanced
			 electric transmission manufacturing plant or qualified advanced electric
			 transmission property for which funding is provided under this section.
			
